Case 1:19-cv-02594-RM-SKC Document 95 Filed 12/30/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-02594-RPM-SKC

  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION,

  Plaintiff,
  v.
  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG,
  MICHAEL S. STEWART, and BRYANT E. SEWALL,

  Defendants,
  and
  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
  FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
  FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
  ISLE MARKETS INC. (Cayman Islands),

  Relief Defendants.
            SUPPLEMENTAL NOTICE TO THE COURT REGARDING ECF 93
                  WITHOUT CONSENT TO PERSONAL JURISDICTION

          On December 26, 2019, non-parties Equiti Capital UK Limited (“Equiti UK”) and Equiti

  Armenia CJSC (“Equiti AM,” and together with Equiti UK “Equiti”) received the Notice of Filing

  of [Joint Proposed] Order Requiring Equity UK Limited And Equiti Armenia CJSC To Close All

  Open Blue Isle Positions and Declaration of Kimberly L. Frederick in Support, filed December 26,

  2019 (ECF 93) (the “Joint Submission”).

          Pursuant to ECF 94, Equiti was preparing to file a substantive response to ECF 93 no later

  than today. However, there have been developments that could result in changes in Equiti’s

  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.
  US_Active\113938022\V-1
Case 1:19-cv-02594-RM-SKC Document 95 Filed 12/30/19 USDC Colorado Page 2 of 2




  submission. Counsel needs to understand those developments, and will not be able to do so, given

  the time zones involved and the upcoming holiday, until December 31 or January 2. To give

  counsel time to understand the potential developments, counsel now intends to file a substantive

  response no later than 11:59pm on January 3, 2020.

          Respectfully submitted this 30th day of December, 2019.

                                              /s Britton C. Nohe-Braun
                                              Britton C. Nohe-Braun
                                              Dentons US LLP
                                              1400 Wewatta Street, Suite 700
                                              Denver, CO 80202
                                              (303) 634-4319
                                              britton.nohe-braun@dentons.com

                                              Of Counsel:

                                              Douglas W. Henkin
                                              Dentons US LLP
                                              1221 Avenue of the Americas
                                              New York, New York 10020
                                              douglas.henkin@dentons.com
                                              (212) 768-6832

                                              Lisa M. Krigsten
                                              Dentons US LLP
                                              4520 Main Street, Suite 1100
                                              Kansas City, Missouri 64111
                                              lisa.krigsten@dentons.com
                                              (816) 460-2554




  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.

                                              Page 2
  US_Active\113938022\V-1
